                                         Case 5:17-cv-00220-LHK Document 1422 Filed 01/24/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9                                NORTHERN DISTRICT OF CALIFORNIA
                                                                           SAN JOSE DIVISION
                                  10

                                  11     FEDERAL TRADE COMMISSION,                       Case No. 17-CV-00220-LHK
                                  12                   Plaintiff,                        ORDER GRANTING COMPAL, FIH
Northern District of California
 United States District Court




                                                                                         MOBILE, HON HAI PRECISION,
                                  13             v.                                      WISTRON, AND PEGATRON’S
                                                                                         MOTION TO FILE UNDER SEAL
                                  14     QUALCOMM INCORPORATED,
                                                                                         Re: Dkt. No. 1410
                                  15                   Defendant.

                                  16

                                  17          Applying the compelling reasons standard, the Court rules on FIH Mobile and Hon Hai

                                  18   Precision (collectively, “Foxconn”); Compal Electronics; Wistron; and Pegatron’s motion to seal

                                  19   as follows.
                                           Document                    Portions of Pages                          Ruling
                                  20
                                        QX9148           Contractual Upfront Payment spreadsheet          GRANTED.
                                  21                     entries for Compal, FIH Mobile, Foxconn
                                                         Brasil, Pegatron, and Wistron on pages 1, 2, 4
                                  22    QDX9351          Foxconn dollar amounts and bars on Slide 14      GRANTED.
                                        QDX9351          Foxconn dollar amounts on Slide 20               GRANTED.
                                  23
                                       IT IS SO ORDERED.
                                  24
                                       Dated: January 24, 2019
                                  25
                                                                                     ______________________________________
                                  26
                                                                                     LUCY H. KOH
                                  27                                                 United States District Judge
                                                                                      1
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING COMPAL, FIH MOBILE, HON HAI PRECISION, WISTRON, AND PEGATRON’S
                                       MOTION TO FILE UNDER SEAL
